UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4489



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VIRNA VENTURA ROMANO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonard D. Wexler, Senior
District Judge, sitting by designation. (CR-03-593)


Submitted:   May 11, 2005                  Decided:   July 29, 2005


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. McCarthy, DELANEY, MCCARTHY & COLTON, P.C., Alexandria,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Lawrence J. Leiser, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Virna Ventura Romano appeals her convictions and sentence

following her indictment and trial on charges related to narcotics

smuggling.     Finding no reversible error, we affirm.

           Romano first claims that the district court erred by

allowing a lay witness to testify to an expert opinion.               To the

extent Romano preserved this claim, we review for an abuse of

discretion by the district court.            See Gen. Elec. Co. v. Joiner,

522 U.S. 136, 139 (1997); United States v. Powers, 59 F.3d 1460,

1470-71 (4th Cir. 1995).      We conclude that the error, if any, is

harmless because adequate and independent evidence supported the

verdict.   Consequently, “the judgment was not substantially swayed

by the error.”     See United States v. Nyman, 649 F.2d 208, 211-12

(4th Cir. 1980) (quoting Kotteakos v. United States, 328 U.S. 750,

765 (1946)).

             We likewise conclude that the district court did not err

in   denying   Romano’s   motion   for   a    judgment   of   acquittal   made

pursuant to Fed. R. Crim. P. 29.         “The verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”             Glasser v. United

States, 315 U.S. 60, 80 (1942).      When we consider Romano’s nervous

behavior, her inconsistent statements and declaration forms, and

the circumstances of her hastily arranged and exceedingly brief

proposed stay in the United States, we conclude the Government


                                   - 2 -
produced     substantial       evidence     of   Romano’s       knowledge   of   the

contraband nature of the contents of her luggage.

            Romano      next    assigns     error    to   the    district   court’s

instruction       to   the   jury   regarding       deliberate    ignorance.      An

instruction on deliberate ignorance “is proper when the defendant

asserts a lack of guilty knowledge but the evidence supports an

inference of deliberate ignorance” on the defendant’s part. United

States v. Ruhe, 191 F.3d 376, 384 (4th Cir. 1999) (internal

quotation marks and citations omitted).                    In this matter, the

circumstances surrounding Romano’s travel to the United States and

her   explanation       regarding     her    possession     of     the   contraband

exhibited     a    degree      of   deliberate      ignorance,     rendering     the

instruction proper.          Accordingly, we deny this claim.

            Romano assigns several claims of error to evidentiary

rulings of the district court relating to a videotape and character

testimony.        Our review of the transcript discloses no abuse of

discretion by the district court in excluding the videotape and

limiting the nature and scope of what would have been cumulative or

irrelevant testimony.          Accordingly, we deny these claims.

             Finally, Romano claims that the district court violated

her Sixth Amendment right to trial by a jury.               In United States v.

Hughes, 401 F.3d 540 (4th Cir. 2005), this court held a district

court commits plain error by sentencing a defendant to a term that

exceeds the maximum sentence then authorized under the Sentencing


                                       - 3 -
Guidelines by the facts found by the jury alone.                    The jury’s

verdict supports a finding that Romano was responsible for the

importation of 500 grams or more of cocaine.                This quantity of

cocaine   corresponds    to    a   sentencing     range   of   sixty-three   to

seventy-eight months’ imprisonment. See U.S. Sentencing Guidelines

Manual § 2D1.1(c)(7) (2003); Ch. 5, Pt. A, table.                  The district

court’s sentence of seventy months was within this range.

           Although a mandatory application of the guidelines is

erroneous even in the absence of a Sixth Amendment violation, see

United States v. White, 405 F.3d 208, 216-17 (2005), Romano is not

entitled to resentencing unless she can also demonstrate that the

error affected her substantial rights. We conclude that Romano has

not satisfied this requirement as the record does not provide a

nonspeculative basis for concluding that the district court’s

mandatory application of the sentencing guidelines resulted in

prejudice to her.        See id. at 223.           Accordingly, we find no

reversible error in the district court’s imposition of sentence.

           We   affirm   the   judgment      of   the   district   court.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 4 -